Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 1 of 17 PagelD# 775

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Richmond Division
THOMAS SOUTHWORTH,
Plaintiff,
Vv. Civil Action No. 3:20-cv-55
OFFICER KHAIA JONES,
Defendant.
OPINION

Khaia Jones, a former police officer in Richmond City, shot Thomas Southworth in the
elbow while arresting him. Jones sought to arrest Southworth for his suspected involvement in an
unarmed robbery that occurred in neighboring Hanover County. During the arrest—which lasted
just forty seconds—Southworth did not comply with Jones’s orders to show his hands. Finally,
Jones ordered Southworth to show his hands and get out of the car, difficult tasks to complete
simultaneously. Southworth complied, but only partially; when he got out of the car, Jones could
not see Southworth’s left hand. Just as Southworth got both feet on the ground, Jones fired her
weapon, hitting Southworth in the elbow.

Southworth asserts two claims against Jones: unreasonable seizure in violation of § 1983
and the Fourth Amendment of the U.S. Constitution (Count One) and state law battery (Count
Two).

Jones moves for summary judgment as to both claims. (ECF No. 25.) For the reasons

discussed below, the Court will deny Jones’s motion and allow both claims to proceed.
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 2 of 17 PagelD# 776

I, FINDINGS OF FACT!

Police suspected Southworth of robbing a woman at a Walmart in Hanover County on
March 12, 2018. Specifically, they suspected him of ripping the lunch box off the shoulder of a
Walmart employee on her way to work. (ECF No. 34-4, at 25:24.) Arising from these suspicions,
Hanover County issued a felony warrant for Southworth’s arrest.

On March 13, 2018, two Hanover deputy sheriffs—Douglas Kinder and Christopher
Hatcher—came to Richmond to look for Southworth. The Hanover officers watched Southworth’s
sister’s apartment and saw Southworth leave the apartment with his mother. The pair left in a
white Chevy Impala; his mother drove, and Southworth rode in the passenger seat.

Kinder and Hatcher then called for assistance arresting Southworth. Richmond Police
Department (“RPD”) Officers Tristan Rossetti, Khaia Jones, Adam Hanson, and William
McAuliffe responded to the call.2 The RPD officers knew that Southworth was suspected of

committing strong-arm robbery? by taking the lunch box of a woman outside Walmart.* They had

 

' The following facts include those that the parties do not dispute and those that this Court
concludes a reasonable jury could find. Because Jones moves for summary judgment, the Court
views the evidence in the light most favorable to Southworth.

2 RPD Officers Rossetti, Jones, Hanson, and McAuliffe wore body cameras during the
traffic stop. Jones attached the footage from these cameras to her brief in support of her motion
for summary judgment. (ECF Nos. 26-12, 26-13, 26-14, 26-16.) Unless noted otherwise, the
Court makes the following findings based on this footage.

3 “Strong-arm” robbery means robbery without use of weapon.

4 The parties dispute whether Jones knew about the details of Southworth’s alleged offense
at the time of the stop. Jones testified that she does not recall whether she knew at the time that
Southworth was accused of merely taking a lunch box from a Walmart employee. (ECF No. 26-7,
at 54:12-15 (answering, “I don’t recall” to the question, “Were you ever told that they were looking
at him for stealing a lunchbox off a person, of a Walmart employee inside Mechanicsville?”).)

Southworth argues that Jones knew that he was wanted for taking a Walmart employee’s
lunch box. In support, he points to his mother’s deposition testimony in which she recalled a
conversation she had with investigators on March 12, 2018, the day before Jones shot Southworth.

2
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 3 of 17 PagelD# 777

also received a “Suspect Fact Sheet” about Southworth from the Hanover officers that said:
“Southworth has a criminal history to include burglary, grand larceny, vandalism, possession of a
weapon by a convicted felon, possession of marijuana, unlawful bodily injury, petit larceny, credit
card fraud, and court violations.” (ECF No. 26-9; accord ECF No. 26-7, at 33:14.)

Officers Jones, Rosetti, and Hanson converged on the white Chevy Impala in the parking
lot of the Food Lion on Forest Hill Drive. The officers surrounded the car with their guns drawn
as their training dictated. Rossetti approached the car from the driver’s side, where Southworth’s
mother sat. Jones and Hanson approached the car on the passenger’s side, where Southworth sat.

Walking behind the Impala, Jones yelled to Southworth, “Let me see your hands!” She
repeated her instruction again and again.” In response, Southworth repeatedly said, “No,” and
shook his head. The body cameras show Jones screaming at Southworth, in increasingly frenetic
excitement, punctuating her words with sundry versions of the verb “fuck.” She shouted, “He’s
going in his pocket,” several times. Rossetti then opened the driver’s side door, and Jones ordered
Southworth’s mother out of the car. Ms. Southworth complied and pled with the officers not to

shoot her son, assuring them that he did not have a gun. The officers continued to command

 

(ECF No. 34-5, at 21:20-22:9; 43:15-44:4.) Julie Southworth said the investigators “told [her]
that [her son] would be killed if [she] didn’t tell them where he was” and that “they were looking
for him . . . [bJecause he had stolen that lady’s lunch bag.” (/d. at 22:4-9.) Ms. Southworth
testified that three RPD officers, including Jones, could hear this warning. (/d. at 43:15-44:16
(explaining that Jones “was . . . in a position to hear investigators tell [Ms. Southworth] that [her
son] would get killed if he didn’t turn himself in” for stealing the lunch box).)

Based on Ms. Southworth’s testimony and Jones’s foggy memory, the Court concludes that
a reasonable jury could find that Jones knew that the robbery Southworth was suspected of
involved his unarmed crime of taking a woman’s lunch box outside of Walmart in Hanover
County.

> In the forty seconds between when the RPD officers surrounded the Impala and when
Jones shot Southworth, Jones commanded Southworth to show his hands twelve times. (ECF Nos.
26-12, 26-13, 26-14, 26-16.)
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 4 of 17 PagelD# 778

Southworth to show his hands. Southworth continued to not comply. During this time,
Southworth did not sit still within the car; he looked from side to side and moved within the cabin
to some extent.®

Jones then ordered Southworth to get out of the car and said, “Let me see your hands! You

°°
{

will get shot!” Southworth, complying with Jones’s directive to get out of the car, pushed his door
open with his right hand and began to get out of the car. Jones could not see Southworth’s left
hand when he got out of the vehicle or when she shot him.’ As Southworth emerged from the car,

Jones fired her gun, striking his elbow. At the time she shot him, Southworth did not face Jones

directly; he stood at about a 45-degree angle to her.®

 

® Jones characterizes Southworth’s movements as “furtive.” (ECF No. 26-2, at 4
(“[Southworth] was making sudden furtive movements ... .”).) A reasonable jury could find,
based on the body camera footage, that Southworth did not move furtively. Instead, a reasonable
jury could find that he moved within the cabin in a way that was consistent with an intent to survey
his surroundings, show his noncompliance to the police, and communicate with his mother.

Additionally, Jones testified that while Southworth sat in the car, she “observed [his] left
hand go into his left pocket” when she stood outside the car. (ECF No. 26-7, at 35:22-23.) Based
on the body camera footage, a reasonable jury could reject this testimony. Instead, a reasonable
jury could find that Jones could not see Southworth’s left hand from where she stood, several feet
behind and to the right of Southworth.

7 In her answers to Southworth’s first interrogatories, Jones said that Southworth’s left
hand remained “concealed” in his left pocket when he got out of the car. (ECF No. 26-2, at 4.)
Hanson, however, testified that Southworth’s hands “‘were around [his] cargo pocket[s]” when he
got out of the car, but he could not “say a hundred percent that they were inside of his cargo
pocket[s].”” (ECF No. 34-1, at 26:5-12.) A reasonable jury could find, based on the body camera
footage, that Jones could not see Southworth’s left hand when he got out of the car because of her
position relative to Southworth. Jones, therefore, could not know whether Southworth had his
hand in his pocket when he got out of the car.

8 In her answers to Southworth’s first interrogatories, Jones said that “Southworth was
facing [her] when he exited the vehicle.” (/d.) Based on the body camera footage, a reasonable
jury could find that Southworth did not face Jones directly after he got out of the car. Instead, a
reasonable jury could conclude that Southworth stood at about a 45-degree angle to Jones at the
time of she shot him.
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 5 of 17 PagelD# 779

Southworth did not attempt to flee until after Jones shot him. He did not have a gun, and
no one saw anything that looked like a gun. He did not have a gun-like bulge in his clothing. He
did not say anything threatening to the officers. At worst, he just did not do what Jones wanted.

II. DISCUSSION?

Southworth brings two claims against Jones. First, he says that Jones violated his Fourth
Amendment rights when she shot him in the elbow during the traffic stop. Second, he says this
shot amounted to a battery in violation of Virginia state law. Jones contests both claims. She
claims (1) she reasonably used deadly force and (2) immunity protects her from both claims.

A. Factual Disputes

A number of issues of material fact remain in this case. First, the record presents an open
question about what Jones knew about Southworth before the ill-fated encounter. From the
testimony of Southworth’s mother, a jury could infer that Jones knew that Southworth had simply
stolen someone’s lunch box. See supra n.4.

Second, Jones’s statements on the body camera that Southworth was “going in his pockets”
as he sat in his car may not have a factual basis. From the video of the incident, Jones stood a
number of feet away from the car, while Southworth sat in the passenger seat. It is difficult to

believe that she could see what he was doing with his hands in the car. See supra n.6.

 

® Summary judgment becomes appropriate when the movant establishes that no genuine
dispute of any material fact exists and the party is thereby entitled to judgment as a matter of law.
Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the movant
satisfies its showing for summary judgment, the burden shifts to the non-moving party to establish
a genuine issue of material fact. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
574, 585-87 (1986). Ifa court finds that “reasonable jurors could find by a preponderance of the
evidence that the plaintiff is entitled to a verdict,” the court must deny summary judgment.
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 6 of 17 PagelD# 780

Third, Jones claims that Southworth kept his left hand in his pocket as he got out of the
car. Based on the body camera footage and Officer Hanson’s testimony, however, a jury could
find that Jones could not see Southworth’s left hand when he got out of the car and, therefore, she
did not know whether he reached into his pocket or just around his pants. See supra n.7.

As discussed below, what Jones knew and observed presents one of the critical issues in
this case, and factual questions about her observations and knowledge remain. As it must at this
stage of litigation, the Court resolves these disputes in Southworth’s favor. Doing so compels the
Court to conclude that when Jones shot Southworth, she violated both Virginia law and clearly
established Fourth Amendment law, thereby precluding summary judgment.

B. Fourth Amendment’®

The Fourth Amendment protects “[t]he right of the people to be secure in their persons,
houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV.
“(T]he Fourth Amendment’s prohibition against unreasonable seizures” governs Southworth’s
“claim of excessive force . . . and is to be analyzed under the Fourth Amendment reasonableness
standard” announced in Graham v. Connor, 490 U.S. 386, 385 (1989). Mazuz v. Maryland, 442
F.3d 217, 230 (4th Cir. 2006), abrogated on other grounds by Pearson v. Callahan, 555 U.S. 223,
235 (2009).

For an officer to reasonably use deadly force, the officer must have “probable cause to

believe that the suspect poses a significant threat of death or serious physical injury to the officer

or others.” Tennessee v. Garner, 471 U.S. 1, 3 (1985). “The officer’s actions do not amount to

 

'0 When state officials violate the constitutional rights of Americans, the victims pursue
justice under 42 U.S.C. § 1983. See Rehberg v. Paulk, 566 U.S. 356, 361 (2012) (quoting 42
U.S.C. § 1983) (“Section 1983... creates a private right of action to vindicate violations of ‘rights,
privileges, or immunities secured by the Constitution and laws’ of the United States.”).

6
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 7 of 17 PagelD# 781

excessive force if they ‘are “objectively reasonable” in light of the facts and circumstances
confronting [her]... .’” Smith v. Ray, 781 F.3d 95, 101 (4th Cir. 2015) (quoting Graham, 490
U.S. at 397). When considering the “facts and circumstances of each . . . case,” courts pay
particular attention to the Graham factors: “the severity of the crime at issue, whether the suspect
poses an immediate threat to the safety of the officers or others, and whether he is actively resisting
arrest or attempting to evade arrest by flight.” Jd. (quoting Graham, 490 U.S. at 396).

Jones says it was objectively reasonable for her to conclude that Southworth posed a
“significant threat of death or serious physical injury to the officer or others,” Garner, 471 U.S. at
3, when he got out of the car because she reasonably believed he had and reached for a weapon.
She argues that she reasonably believed Southworth had and reached for a weapon because he was
wanted for strong-arm robbery; he did not cooperate with her commands to show his hands; and
she could not see his left hand when he got out of the car.

In support of her argument, Jones relies largely on two Fourth Circuit cases: McLenagan
v. Karnes, 27 F.3d 1002 (4th Cir. 1994), and Anderson v. Russell, 247 F.3d 125 (4th Cir. 2001).
In both cases, the Fourth Circuit concluded that officers did not use excessive force when they shot
unarmed men. Both cases presented much stronger facts on which the officer could conclude that
the men possessed guns. In McLenagan, an arrestee stole a gun from a magistrate’s desk and ran
from the building. A deputy chasing the arrestee yelled, “The man has got a gun.” McLenagan,
27 F.3d at 1005. One of the officers at the scene heard the deputy’s warning and shot McLenagan,
mistaking him for the arrestee. The Fourth Circuit concluded that this mistake was reasonable. In
Russell, an officer approached Anderson after observing a bulge near his waistband that the officer
believed to be a weapon. The officer ordered Anderson to raise his hands and drop to his knees.

Although Anderson dropped to his knees, he failed to raise his hands and reached towards his
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 8 of 17 PagelD# 782

pocket instead. Believing Anderson posed a significant threat of death or serious injury, the officer
shot him. The Fourth Circuit held that this belief was reasonable.

In both McLenagan and Russell, the officers had specific evidence gleaned from their
interactions with the suspects to support their beliefs that the suspect carried a weapon and posed
a significant threat of death or serious physical injury—a witness’s warning in McLenagan and a
bulge in the suspect’s waistband in Russe//. Here, in contrast, Jones points to no specific evidence
based on her interaction with Southworth that he had and reached for a weapon as he got out of
the car,'!

In addition, the Graham factors in this case “weigh heavily in [Southworth’s] favor” and
compel the conclusion that Jones’s actions were not reasonable. /d. at 885. “Regarding the first
Graham factor, the severity of the crime,” Jones knew that Southworth was wanted for lunch-box-
snatching—a crime most often punished by afterschool detention. Ray, 781 F.3d at 102. As for
“the second Graham factor, whether the suspect poses an immediate threat to the safety of the
officers or others,” Jones could not have reasonably believed that Southworth had and reached for

a weapon or otherwise posed a significant threat.'* Ray, 781 F.3d at 102. She could not see

 

'l Jones cites additional cases in her reply brief, but they suffer from similar infirmities as
McLenagan and Russell. See Slattery v. Rizzo, 939 F.2d 213, 215-16 (4th Cir. 1991) (officer did
not violate clearly established law when he used deadly force against a suspect in a stopped vehicle
who repeatedly refused to show his hands and appeared to grip an object); Sigman v. Town of
Chapel Hill, 161 F.3d 782, 787 (4th Cir. 1998) (officer reasonably used deadly force when he
“reasonably perceived” the suspect coming towards him with a knife); Betton v. Belue, 942 F.3d
184, 191-92 (4th Cir. 2019) (observing that officers “may have been reasonable in concluding that
‘a man who greets law enforcement with a firearm is likely to pose a deadly threat’” (quoting
Cooper v. Sheehan, 735 F.3d 153, 159 (4th Cir. 2013))). The officer in each case could point to
specific evidence gathered from his interaction with the suspect that supported his belief that the
suspect held a weapon or an object that the officer reasonably mistook for a weapon.

12 In fact, a reasonable jury could conclude that Ms. Southworth’s statements that her son
did not have a weapon gave Jones reason to believe that Southworth did not have a weapon.

8
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 9 of 17 PagelD# 783

Southworth’s hands while he sat in the car, and she did not see him reach for or hold anything she
could have reasonably mistaken for a weapon. When Southworth began to comply with Jones’s
orders to get out of the car, Jones could not see Southworth’s left hand and still lacked any
indication that it held a weapon. At most, in light of the facts a reasonable jury could find, Jones
assumed that Southworth likely held a weapon because he did not show his left hand. But a
reasonable jury could accept as true numerous alternative explanations for Southworth’s failure to
show his left hand to Jones as he emerged from the car, including the difficulty of getting out of a
car while keeping both hands visible to an officer standing several feet behind and to the right of
the car door—a task that becomes even more difficult when acting under the stress of a traffic stop
as quick, profane, and heavily armed as this one. Finally, “the third Graham factor, whether the
suspect was actively resisting arrest or attempting to evade arrest by flight,” weighs neutrally. /d.
Although Southworth did not comply with Jones’s orders to show his hands, she gave him less
than forty seconds to comply. And while defying her commands, Southworth did not physically
struggle with the police or run away; he simply remained in the car.'?

Jones may well have felt fear during this encounter. Her subjective motivation, however,
does not figure into the Fourth Amendment analysis. To pass constitutional muster, her reaction
must be objectively reasonable. And the law distinguishes between an officer who is “concerned

that a suspect is holding a weapon” because she cannot see his hands and an officer who reasonably

believes the suspect has a weapon. Ray, 781 F.3d at 104-05 (emphasis in original).'* In this

 

'3 See Brown v. City of Golden Valley, 574 F.3d 491, 498-99 (8th Cir. 2009) (affirming the
district court’s finding that the police applied excessive force by tasing a car passenger who defied
police commands but remained in her car and did not attempt to flee).

'4 Although an officer is not required “to actually detect the presence of an object in a
suspect’s hands before firing on him,” she must have a reasonable belief that the suspect may be

9
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 10 of 17 PagelD# 784

situation, only a reasonable belief based on probable cause that Southworth had and reached for a
weapon or otherwise posed a serious threat of death or serious physical injury could have justified
Jones’s use of deadly force. See Slattery, 939 F.2d at 216. The facts that a reasonable jury could
find do not support such a belief.

For all these reasons, Jones used excessive force when she shot Southworth.

C. Qualified Immunity

“Qualified immunity protects officials ‘who commit constitutional violations but who, in
light of clearly established law, could reasonably believe that their actions were lawful.’” Booker
v. S.C. Dep’t of Corr., 855 F.3d 533, 537-38 (4th Cir. 2017) (quoting Henry v. Purnell, 652 F.3d
524, 531 (4th Cir. 2011) (en banc)). Courts “engage in a two-step inquiry, asking ‘whether a
constitutional violation occurred’ and ‘whether the right violated was clearly established’ at the
time of the official’s conduct.” /d. (quoting Melgar ex rel. Melgar v. Greene, 593 F.3d 348, 353
(4th Cir. 2010)). “To be clearly established, a right must be sufficiently clear ‘that every

999

reasonable official would have understood that what he is doing violates that right.”” Covey v.
Assessor of Ohio Cty., 777 F.3d 186, 195-96 (4th Cir. 2015) (quoting Reichle, 566 U.S. at 664).

For the reasons discussed above, a reasonable jury could conclude that Jones violated
Southworth’s Fourth Amendment rights when she shot him in the elbow. The Court, therefore,
proceeds to the second inquiry: “‘whether the right violated was clearly established’ at the time of
the [Jones’s] conduct.” Booker, 855 F.3d at 537-38 (quoting Greene, 593 F.3d at 353).

Jones argues that even if she violated Southworth’s constitutional rights, those rights were

not clearly established at the time of her actions. Specifically, she asserts that it was not clearly

 

armed or otherwise poses a significant threat. McLenagan, 27 F.3d at 1007. Here, as discussed,
any belief Jones had that Southworth was armed and reaching for a weapon was not reasonable.

10
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 11 of 17 PagelD# 785

established that shooting a suspect wanted for a violent felony after he disobeyed commands to
show his hands and got out of the car without showing his left hand amounted to excessive force.
Jones urges the Court “not to define clearly established law at a high level of generality.” City &
County of San Francisco v. Sheehan, 575 U.S. 600, ---, 135 8. Ct. 1765, 1776 (2015). Instead, she
reminds the Court that “clearly established law must be ‘particularized’ to the facts of the case.”
White v. Pauly, 137 S. Ct. 548, 552 (2017) (quoting Anderson v. Creighton, 483 U.S. 635, 640
(1987)).

Jones says that Southworth moved furtively while he defied her commands and remained
in the car with his hands down. According to Jones, established law shows that, in light of
Southworth’s furtive movements, she was justified in using deadly force against him. At the very
least, therefore, she says that her actions did not violate clearly established law. In support, she
cites a case in which a suspect’s furtive movements helped justify law enforcement officers’ use
of deadly force. See Swann vy. City of Richmond, 309 F. App’x 757, 759 (4th Cir. 2009) (affirming
a district court decision that three officers acted reasonably to the extent they fired their guns
towards a suspect who moved furtively within his car). Swann does not stand for what Jones says
it does. To the extent the officers in Swann actually fired their weapons towards the suspect,!>
they did so after the suspect moved furtively within his car and drove his car towards the officers,

knocking one to the ground.'® Although furtive movement factored into the court’s analysis, the

 

'5 The plaintiff in Swann could not show that two of the three defendant police officers
“intended to shoot” or actually shot him. /d. Even so, the district court analyzed the plaintiff's
excessive force claims against these officers as if he had made such a showing, and the Fourth
Circuit adopted this analysis.

'6 Tn addition, one officer reasonably perceived that the suspect fired a weapon through the
rear window of the car. Jd. at 758-59.

11
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 12 of 17 PagelD# 786

factor bore less weight than Jones asks it to bear here.'’ Furthermore, a reasonable jury could
conclude that Southworth did not move furtively within the car’s cabin. See supra n.5.
Southworth counters that “[iJt is clearly established that officers cannot use deadly force
when a suspect fails to obey their commands, even when that suspect’s hands are in his pockets,
unless the officer has sound reason to believe he is armed.” (ECF No. 34, at 11.) He points to
Smith v. Ray, 781 F.3d 95 (4th Cir. 2015), for support. In Ray, a police officer visited the home of
Smith, whom the officer suspected of contributing to the delinquency of a minor. /d. at 98. The
officer asked Smith to step onto her porch, and she complied. After answering several of the
officer’s questions, Smith turned to go inside the house to get someone the officer had asked about.
When she tried to open the door, the officer grabbed her arm. Smith pulled away. The officer
grabbed Smith again, threw her to the ground, “jammed his knee into her back, . . . twisted her arm
behind her back,” and punched her. /d. at 104, With Smith pinned to the ground facedown, the
officer “became concerned that [she] had a weapon” because “she refused to show him her left
hand.” Jd. at 104-05. The Fourth Circuit concluded that the officer applied excessive force in
violation of the Fourth Amendment and that “any reasonable officer would have known” the
situation did not justify such force. /d. at 103 (citing Rowland v. Perry, 41 F.3d 167 (4th Cir.
1994), and the Graham factors). The court also concluded that any belief the officer held that
Smith had a weapon was unreasonable for two reasons: he “saw no suspicious bulge in her clothing
or any other indication that she was armed,” and “she needed to keep her hand under her to be able

to breathe.” /d. at 105.

 

'7 Jones also cites District of Columbia v. Wesby, 138 S. Ct. 577 (2018). There, the
Supreme Court explained that “deliberately furtive actions and flight at the approach of . . . law
officers are strong indicia” of suspects’ knowledge that they were in a house unlawfully. /d at
587. Whether a suspect displays a guilty conscience presents a different question than whether an
officer reasonably used deadly force.

12
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 13 of 17 PagelD# 787

There are, of course, several distinctions between Ray and this case. First, the officer in
Ray did not use deadly force, while Jones did. Second, the officer in Ray suspected Smith of a
nonviolent misdemeanor—contributing to the delinquency of a minor—while Jones suspected
Southworth of committing a felony—strong-arm (lunch box) robbery. Finally, the officer in Ray
did not credit Smith with a criminal history that included crimes of violence, while Jones knew
that Southworth’s criminal history included possession of a weapon by someone with a felony
conviction and unlawful bodily injury.

Despite these differences, “every reasonable official would have understood that” Jones
violated Southworth’s Fourth Amendment rights when she shot him as he complied with her
directive to get out of the car. Mullenix v. Luna, 136 S. Ct. 305, 308 (2015). Ray made clear that
when an officer cannot see one of the suspect’s hands, even if the officer actually believes that the
suspect holds a weapon, a reasonable jury could deem the officer’s belief unreasonable unless the
officer can point to some objective indication gleaned from the officer’s interaction with the
suspect that the suspect is armed. Here, Southworth failed to show Jones his left hand just as Smith
refused to show her hand to the officer in Ray. The Fourth Circuit explained that despite this
refusal, the officer’s belief that Smith held a weapon was unreasonable because Smith had a
legitimate reason for refusing to show her hand: she kept it under her body to allow her to breathe.
Just like Smith, Southworth could explain his failure to show his left hand. A reasonable jury
could conclude that he did not show his left hand because he was in the midst of complying with
Jones’s order to get out of the car, a feat difficult to accomplish with both hands visible to someone
standing several feet behind and to the right.

For these reasons, Ray clearly established that it was unreasonable for Jones to believe that

Southworth posed a significant threat of death or serious physical injury simply because she could

13
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 14 of 17 PagelD# 788

not see his left hand. Additionally, for all the reasons discussed in Section II.B, the Graham factors
counsel against the application of qualified immunity in this case. See 490 U.S. at 396; Ray, 781
F.3d at 106 (“[T]he weakness of the Graham factors was so apparent that any reasonable officer
would have realized that the force employed was excessive.”).

Because any belief Jones had that Southworth posed a significant threat of death or serious
physical injury was unreasonable, she unreasonably used deadly force in violation of clearly
established law. Henry v. Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (“Qualified immunity
protects officers who commit constitutional violations but who, in light of clearly established law,
could reasonably believe that their actions were lawful.”). Qualified immunity does not protect
Jones from Southworth’s Fourth Amendment claim at this stage of litigation.

D. Battery Claim

For reasons that remain unclear, Southworth did not argue that his battery claim should
survive summary judgment. Southworth’s failure to oppose Jones’s motion for summary
judgment, however, does not result in automatic victory for Jones. “In considering a motion for
summary judgment, the district court ‘must review the motion, even if unopposed, and determine
from what it has before it whether the moving party is entitled to summary judgment as a matter
of law.’” Robinson vy. Wix Filtration Corp. LLC, 599 F.3d 403, 408 n.8 (4th Cir. 2010) (quoting
Custer v. Pan Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)). The Court, therefore, considers
whether Southworth’s battery claim survives Jones’s motion.

I. Unexcused, Unjustified Use of Force

In Virginia, “battery is an unwanted touching which is neither consented to, excused, nor

justified.” Koffman v. Garnett, 265 Va. 12, 16, 574 S.E.2d 258, 261 (2003). “A legal justification

for the act being complained of will defeat a[] ... battery claim.” Unus v. Kane, 565 F.3d 103,

14
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 15 of 17 PagelD# 789

117 (4th Cir. 2009). One such justification includes the use of “reasonable force” by police
“execut[ing] their lawful duties.” /d. When “a battery is based on the use of deadly force by a
. . . police officer, the inquiry mirrors the ‘objective reasonableness’ inquiry in the Fourth
Amendment context.” Warner vy. Centra Health Inc., -- F. Supp. 3d --, No. 6:19cv55, 2020 WL
7018688, at *11 (W.D. Va. Nov. 30, 2020) (quoting Russell ex rel. Russell v. Wright, 916 F. Supp.
2d 629, 636 (W.D. Va. 2013)).

Jones says that because “her actions were legally justified and objectively reasonable under
the circumstances,” the Court should grant summary judgment in her favor on Southworth’s
battery claim. (ECF No. 26, at 28.) For the same reasons discussed in Section II.B, however, a
reasonable jury could conclude that Jones unreasonably used deadly force against Southworth and,
therefore, her use of force “is neither . . . excused, nor justified.” Koffiman, 256 Va. at 16. Virginia
law affords an officer some leeway to judge the amount of force required in any situation. But the
officer must act reasonably, and the reasonableness of a use of force typically presents a question
for the jury. Davidson v. Allam, 143 Va. 367, 372, 130 S.E. 245, 246 (1925).

The Court also dismisses any self-defense arguments to the extent Jones raises them.
Harper v. Commonwealth, 196 Va. 723, 729-30, 85 S.E.2d 249, 253 (1955) (identifying self-
defense an excuse for battery). “The plea of self-defense is a plea of necessity and the necessity
must be shown to exist or there must be shown such reasonable apprehension of the immediate
danger, by some overt act, as to amount to the creation of necessity.” Viastaris v. Commonwealth,
164 Va. 647, 651, 178 S.E. 775, 776 (1935). A police officer cannot use deadly force in self-
defense “unless there is a necessity for it, and the jury must determine upon the testimony the
existence or absence of that necessity. They must judge the reasonableness of the grounds upon

which the officer acted.” Couture v. Commonwealth, 51 Va. App. 239, 250, 656 S.E.2d 425, 431

15
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 16 of 17 PagelD# 790

(2008). “In short, the right to use deadly force in self-defense ‘begins where the necessity begins

999

and ends where it ends’” and “the question of necessity ‘is pre-eminently a question of fact and
therefore a question for the jury.’” Jd. (quoting Thomason v. Commonwealth, 178 Va. 489, 498,
17 S.E.2d 374, 378 (1941) & Hendricks v. Commonwealth, 163 Va. 1102, 1110, 178 S.E. 8, 11
(1935)).

As discussed in Section II.B, a reasonable jury could conclude that Jones did not reasonably
apprehend immediate danger and, therefore, she unnecessarily used deadly force. See Yarborough
v. Commonwealth, 217 Va. 971, 975, 234 S.E.2d 286, 290 (1977) (“{Blare fear that a person
intends to inflict serious bodily injury on the accused, however well-grounded, unaccompanied by
any overt act indicating such intention, will not warrant killing such person.”). For these reasons,
any claim that Jones’s use of deadly force was “legally justified and objectively reasonable” falters.

2. Good Faith Defense

“Virginia law provides a defense to officers who subjectively ‘believed[] in good faith, that
[their] conduct was lawful’ and whose subjective beliefs were objectively reasonable.” Wingate
v. Fulford, 987 F.3d 299, 312 (4th Cir. 2021) (alterations in original) (quoting DeChene v.
Smallwood, 226 Va. 475, 479, 311 S.E.2d 749, 751 (1984)). The Fourth Circuit has interpreted
“Virginia’s good-faith exception” as “congruent with the federal qualified immunity defense.”

Id.'® Thus, for the same reasons qualified immunity does not protect Jones, (see supra Section

II.C), the Court finds the good-faith exception does not protect her either.

 

'8 This Court follows the Fourth Circuit’s guidance on this issue because there has been no
intervening decision from Virginia’s Supreme Court interpreting the scope of the good-faith
exception. See Blanch v. Chubb & Sons, Inc., 124 F. Supp. 3d 622, 631 (D. Md. 2015) (Typically,
the Fourth Circuit’s prediction as to how a state’s highest court would resolve a particular issue ‘is
binding on district courts in this circuit... .’ Rutherford v. Columbia Gas, 575 F.3d 616, 619 (6th
Cir. 2009) (quoting Wankier v. Crown Equip. Corp., 353 F.3d 862, 866 (10th Cir. 2003)). That

16
Case 3:20-cv-00055-JAG Document 41 Filed 03/29/21 Page 17 of 17 PagelD# 791

In the context of battery by police officers, the defense of “good faith” entails a further
factual examination. When an officer acts from anger or malice, she loses the protection of “good
faith.” Davidson, 143 Va. at 373. She can be liable “for actual damage, where the injury is
inflicted because of anger resulting from provocation, and for punitive damages where the injury
is inflicted through malice.” /d. Here, a jury observing Jones threatening to shoot Southworth,
screaming loudly at him, and cursing him could conclude that she acted from anger or malice. In
these circumstances, the “good faith” defense evaporates.

Ill. CONCLUSION
For the foregoing reasons, the Court will deny Jones’s motion for summary judgment.
The Court will issue an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

 

 

Is/ ( ]
Date: 24 Marck 2021 John A. Gibney, Jr. ‘shal
t Judge

Richmond, VA United States Distri

 

 

 

 

general rule does not apply, however, where ‘an intervening decision of the state’s highest court
has resolved the issue.’ /d.”’).

17
